 
Exhibit 10.03
 
Execution Copy
 
 
 
AMENDMENT AGREEMENT
 
dated as of September 5, 2008
 
among
 
EBAY INC.
 
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent,
 
and
 
The Other Lenders Party Hereto
 
 
WELLS FARGO BANK, N.A.,
as Syndication Agent
 
BANC OF AMERICA SECURITIES LLC,
and
 
WELLS FARGO BANK, N.A.,
As Joint Lead Arrangers and Joint Book Managers
 
(Bank of America) [f50180f5018002.gif]





--------------------------------------------------------------------------------



 



 
AMENDMENT AGREEMENT
 
This AMENDMENT AGREEMENT (this “Amendment”) is entered into as of September 5,
2008 among EBAY INC., a Delaware corporation (the “Borrower”), the several
financial institutions party hereto (each a “Lender” and, collectively, the
“Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent.
 
The Borrower, the Lenders party thereto and the Administrative Agent entered
into a Credit Agreement, dated as of November 7, 2006, as amended by the
Amendment Agreement, dated as of August 2, 2007 (as in effect as of the date of
this Amendment, the “Credit Agreement”).
 
The Borrower has requested that the Lenders agree to a certain amendment to the
Credit Agreement, and the requisite Lenders have agreed to such request, subject
to the terms and conditions of this Amendment.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
1. Definitions; References; Interpretation.
 
(a) Unless otherwise specifically defined herein, each term used herein
(including in the Recitals hereof) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement.
 
(b) As used herein, “Amendment Documents” means this Amendment and the Credit
Agreement (as amended by this Amendment).
 
(c) Each reference to “this Agreement”, “hereof”, “hereunder”, “herein” and
“hereby” and each other similar reference contained in the Credit Agreement, and
each reference to “the Credit Agreement” and each other similar reference in the
other Loan Documents, shall from and after the Effective Date (as defined in
Section 2) refer to the Credit Agreement as amended hereby.
 
(d) The rules of interpretation set forth in Section 1.02of the Credit Agreement
shall be applicable to this Amendment.
 
2. Amendment to Credit Agreement.  Subject to the terms and conditions hereof,
the Credit Agreement is amended as follows, effective as of the date of
satisfaction of the conditions set forth in Section 4 (the “Effective Date”):
 
(a) Amendment to Article II of the Credit Agreement. Section 2.12(a)of the
Credit Agreement is amended in its entirety to provide as follows:
 
“(a) Requests for Extension.  The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 Business Days
and not later than 35 Business Days prior to each of the first, second, third,
fourth or fifth anniversary of the Closing Date (each a “Relevant Anniversary
Date”), request that each Lender extend such Lender’s Maturity Date for an
additional year from the Maturity Date then in effect hereunder (the “Existing
Maturity Date”).”
 
3. Representations and Warranties.  The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:
 
(a) No Default has occurred and is continuing (or would result from the
amendment of the Credit Agreement contemplated hereby).
 
(b) The execution, delivery and performance by the Borrower of the Amendment
Documents have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.
 
(c) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their respective
terms, subject to the effect of applicable bankruptcy, insolvency, arrangement,
moratorium and other similar laws affecting creditors’ rights generally and to
the application of general principles of equity.


1



--------------------------------------------------------------------------------



 



(d) All representations and warranties of the Borrower contained in the Credit
Agreement that are qualified by materiality are true and correct and after
giving effect thereto, and that are not qualified by materiality are true and
correct in all material respects (except, in each case, to the extent such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 3(d) the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement.
 
(e) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent and the Lenders or any other Person.
 
4. Conditions of Effectiveness.
 
(a) The effectiveness of Section 2 of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent:
 
(1) The Administrative Agent shall have received from the Borrower and each of
the requisite Lenders a duly executed original (or, if elected by the
Administrative Agent, an executed facsimile copy) of this Amendment.
 
(2) The Administrative Agent shall have received evidence of payment by the
Borrower of all fees, costs and expenses due and payable as of the Effective
Date hereunder and under the Credit Agreement, including any costs and expenses
payable under Section 5(g) of this Amendment (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, to the extent
invoiced on or prior to the Effective Date).
 
(3) The Administrative Agent shall have received from the Borrower, in form and
substance satisfactory to the Administrative Agent and the Lenders, a copy of
resolutions passed by the board of directors (or related committee thereof) of
the Borrower, certified as of the Effective Date by the Secretary or an
Assistant Secretary of such Person, authorizing the execution, delivery and
performance of the Amendment Documents.
 
(4) The Administrative Agent shall have received all other documents it may
reasonably request relating to any matters relevant hereto, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(5) The representations and warranties in Section 3 of this Amendment shall be
true and correct on and as of the Effective Date with the same effect as if made
on and as of the Effective Date.
 
(b) For purposes of determining compliance with the conditions specified in
Section 4(a), each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.
 
(c) From and after the Effective Date, the Credit Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.
 
(d) The Administrative Agent will notify the Borrower and the Lenders of the
occurrence of the Effective Date.
 
5. Miscellaneous.
 
(a) The Borrower acknowledges and agrees that the execution and delivery by the
Administrative Agent and the Lenders of this Amendment shall not be deemed to
create a course of dealing or an obligation to execute similar waivers or
amendments under the same or similar circumstances in the future.
 
(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted by the Credit
Agreement.


2



--------------------------------------------------------------------------------



 



(c) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
 
(d) This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Amendment Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.
 
(e) This Amendment may not be amended except in accordance with the provisions
of Section 10.01 of the Credit Agreement.
 
(f) If any provision of this Amendment or the other Amendment Documents is held
to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other
Amendment Documents and Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(g) The Borrower agrees to pay or reimburse all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and the other Amendment Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated).
 
(h) This Amendment shall constitute a Loan Document.
 
[signature pages follow]


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
EBAY INC.
 

  By: 
/s/  Jennifer Ceran


Name:     Jenny Ceran

  Title:  Treasurer

 
BANK OF AMERICA, N.A., as Administrative Agent
 

  By: 
/s/  Dora A. Brown


Name:     Dora A. Brown

  Title:  Vice President

 
BANK OF AMERICA, N.A., as a Lender
 

  By: 
/s/  Ronald J. Drobny


Name:     Ronald J. Drobny

  Title:  Senior Vice President

 
JPMORGAN CHASE BANK, N.A., as a Lender
 

  By: 
/s/  Peter B. Thauer


Name:     Peter B. Thauer

  Title:  Executive Director

 
WELLS FARGO BANK, N.A., as a Lender
 

  By: 
/s/  Alicia Kachmarik


Name:     Alicia Kachmarik

  Title:  Assistant Vice President


S-1



--------------------------------------------------------------------------------



 



WILLIAM STREET COMMITMENT CORPORATION (Recourse only to assets of William Street
Corporation), as a Lender
 

  By: 
/s/  Mark Walton


Name:     Mark Walton

  Title:  Assistant Vice President

 
MORGAN STANLEY BANK, as a Lender
 

  By: 
/s/  Daniel Twenge


Name:     Daniel Twenge

  Title:  Authorized Signatory

 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
 

  By: 
/s/  David Wagstaff


Name:     David Wagstaff

  Title:  Managing Director

 
CITIBANK N.A., as a Lender
 

  By: 
/s/  Christopher L. Snider


Name:     Christopher L. Snider

  Title:  Vice President


S-2



--------------------------------------------------------------------------------



 



CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
 

  By: 
/s/  Karl Studer


Name:     Karl Studer

  Title:  Director

 

  By: 
/s/  Gilberto Fontela


Name:     Gilberto Fontela

  Title:  Assistant Vice President

 
DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
 

  By: 
/s/  Oliver Schwarz


Name:     Oliver Schwarz

  Title:  Director

 

  By: 
/s/  Stefan Freckmann


Name:     Stefan Freckmann

  Title:  Vice President

 
LEHMAN BROTHERS COMMERCIAL BANK,
as a Lender
 

  By: 
/s/  Brian Halbeisen


Name:     Brian Halbeisen

  Title:  VP Credit Officer

 
THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
 

  By: 
/s/  Andrew Wynn


Name:     Andrew Wynn

  Title:  Managing Director


S-3